The Honorable Mark Riable State Representative 16611 Burlington Road Little Rock, AR 72211
Dear Representative Riable:
This is in response to your request for an opinion regarding A.C.A. § 6-43-104 (1987). You state that the Board of Trustees of the Arkansas School for the Deaf ("Board") terminated a particular employee because her uncle is a member of the Board. You state that this individual was employed at the Arkansas School for the Deaf for approximately fifteen years prior to the time that her uncle was appointed to the Board. You have asked whether this employee should have been terminated and whether any other statutory or constitutional provisions might provide a legal basis to prevent her discharge.
This matter is currently in litigation in the case of Davis,et al. v Arkansas School for the Deaf, et al. (Pulaski Co. Chancery Ct. No. 93-4921). It is the longstanding policy of this office not to issue opinions on matters which are the subject of pending litigation. Any attempt to address the issues raised in these questions would, in this instance, violate this policy.
If I can offer assistance, consistent with the above policy, please do not hesitate to contact me.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh